Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-18, 20-22 are allowable. 

The following is an examiner's statement of reasons for allowance: 
With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “forming a second encapsulation layer over the first encapsulation layer including between the first MTJ and the second MTJ, the second encapsulation layer formed of a different material than the first encapsulation layer, wherein the second encapsulation layer includes a material selected from the group consisting of a metal oxide, metal carbide, metal nitride, metal oxynitride and metal carbonitride.” in the combination required by the claim.

With regards to claim 8, none of the prior art teaches or suggests, alone or in combination, “after forming the forming of the second SiON encapsulation layer directly on the first SiON encapsulation layer disposed on the first sidewall, the second sidewall and the top surface of the MTJ, terminating the application of the second silicon containing gas at the fourth flow rate while maintaining the application of the second nitrogen containing gas at the third flow rate for a predetermined period of time.” in the combination required by the claim.

With regards to claim 16, none of the prior art teaches or suggests, alone or in combination, “wherein forming the second SiON encapsulation layer includes performing a second PECVD process that incudes generating a plasma at a temperature ranging from 220°C to 400°C, applying a second RF power ranging from 100 Watts to 1500 Watts, applying a second noble gas flow, applying a second flow rate of silane, and applying a second flow rate of N2O during a second period of time, wherein the second flow rate of N20 is at least 5 times greater but less than 15 times greater than the second flow rate of silane” in the combination required by the claim.

Claims 2-4, 6, 7, 9-15, 17, 18, 20-22 is allowed by virtue of their dependency on the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891